Illinois Official Reports

                                      Appellate Court



                           People v. Holm, 2014 IL App (3d) 130582



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                  ADAM A. HOLM, Defendant-Appellant.


District & No.           Third District
                         Docket No. 3-13-0582


Filed                    December 8, 2014


Held                       Defendant’s conviction for the wilful obstruction or interference with
(Note: This syllabus the lawful taking of wild animals under section 2(a) of the Hunter and
constitutes no part of the Fishermen Interference Prohibition Act was reversed, since
opinion of the court but defendant’s conduct of making noises and riding an all-terrain vehicle
has been prepared by the on land where he lived with his sons and his mother, the owner, fell
Reporter of Decisions within the statutory exemption applicable to “landowners, tenants, or
for the convenience of lease holders exercising their legal rights to the enjoyment of land,
the reader.)               including, but not limited to, farming and restricting trespass,”
                           regardless of the fact that the conduct, as in defendant’s case, was
                           intended to interfere with lawful hunting on neighboring property,
                           especially when defendant remained on his mother’s property and did
                           not perform any illegal acts; furthermore, the legislative debates
                           showed that the Act was intended to apply to protesters trespassing at
                           game preserves, clubs or public hunting grounds, not people legally
                           using their own property.


Decision Under           Appeal from the Circuit Court of Grundy County, No. 12-CM-958;
Review                   the Hon. Robert C. Marsaglia, Judge, presiding.



Judgment                 Reversed.
     Counsel on               Christopher S. Carroll, of Aurora, for appellant.
     Appeal
                              Jason Helland, State’s Attorney, of Morris (Laura E. DeMichael, of
                              State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    JUSTICE McDADE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Lytton and Justice Holdridge concurred in the
                              judgment and opinion.


                                               OPINION

¶1          Defendant, Adam A. Holm, was charged with wilful obstruction or interference with the
       lawful taking of wild animals under section 2(a) of the Hunter and Fishermen Interference
       Prohibition Act (Act) (720 ILCS 125/2(a) (West 2010)). The charge followed an incident that
       occurred on Adam’s mother’s property, where Adam resided. Adam defended pro se at a jury
       trial and was found guilty. The court imposed a sentence of probation and a suspended term of
       incarceration. Adam appeals, arguing that the evidence was insufficient to prove that he
       violated the statute and therefore committed a crime. We reverse.

¶2                                                 FACTS
¶3         At trial, witness testimony established the following undisputed facts. Alexander Kerr’s
       in-laws, the Mottls, lived on an approximately 130-acre parcel of land at 3050 Winterbottom
       Road in rural Morris, Illinois. The property to the south of the Mottls’, at 3000 Winterbottom
       Road, was owned by Adam’s mother, Loretta Holm. She, Adam, and her grandsons, Daniel
       and Nick, all resided on her property. Winterbottom Road ran north-south, and the property
       line shared by the two properties ran east-west, perpendicular to the road. Each property
       extended on both sides of Winterbottom Road. Both properties were wooded on the east side of
       the road and comprised of cornfields on the west side. Each property had a dwelling located
       approximately 300 yards east of the road. On each property, a driveway ran east from
       Winterbottom Road to the respective dwelling. Both driveways were close to the shared
       property line.
¶4         Kerr had hunted on the Mottls’ property for the previous 10 years. He had erected five tree
       stands and two ground blinds in the wooded area of the property. The wooded area also had
       multiple “fire lanes”–long, narrow stretches of land where the trees had been removed to help
       contain potential forest fires. The lanes ran north from the Mottls’ driveway and allowed Kerr
       easy access on foot from the driveway to the tree stands and ground blinds.
¶5         On the afternoon of December 2, 2012, Kerr was hunting on the Mottls’ land with
       conservation officer Dave Wollgast. Wollgast was present in response to neighbors’ reports


                                                  -2-
       that Adam had been disrupting hunts in the area. Kerr and Wollgast wore blaze orange hats and
       vests and carried shotguns.
¶6         Kerr and Wollgast walked westbound on the Mottl driveway from the Mottl home toward
       the fire lanes. They saw Adam watching them from the Holm property. As the hunters reached
       the fire lanes, Adam’s son Daniel approached the property line from the south and began
       whistling and kicking a can along the ground. At some point, he put a rock in the can and shook
       it. When Kerr would stop walking, Daniel would correspondingly stop whistling and kicking
       the can. Adam positioned an all-terrain vehicle (ATV) on the Holm property opposite the fire
       lane that Kerr had begun walking down and revved the ATV’s engine.
¶7         The Holms got as close as possible to Kerr and Wollgast while remaining at all times on
       their own property. As Kerr moved to find a different area to hunt, Daniel followed him along
       the property line, clapping his hands. Each time Kerr and Wollgast moved to a different
       location, Adam and Daniel followed them, never leaving their own property. Daniel clapped
       his hands, yelled, and pretended to sneeze and cough. At one point, Adam said, “There they go.
       There goes two more into the field.” Daniel responded, “One was a buck. It was at least an
       eight pointer.” Once when Kerr raised his gun and pretended to take aim at a deer, Daniel
       responded by yelling, “Run, Forrest, run.”
¶8         Adam started the ATV’s engine and accelerated so that the tires threw gravel. He and
       Daniel followed Kerr and Wollgast for approximately 1 hour and 45 minutes until Kerr and
       Wollgast put down their guns and approached the Holms. Kerr asked why the Holms were
       acting as they were, and Adam admitted that he knew Kerr and Wollgast were hunting.
       Wollgast arrested Adam and Daniel for hunter harassment.
¶9         Daniel testified that he lived at 3000 Winterbottom Road with his grandmother, his brother,
       and his father Adam. Earlier in 2012, he caught Kerr’s relatives trespassing on his
       grandmother’s land. On December 2, 2012, he and Adam were taking a ride on their ATV
       when they noticed Kerr and Wollgast. They laughed when they saw deer running from the
       hunters. According to Daniel, the deer were scared off by Kerr and Wollgast moving around,
       not by the noise the Holms were making. He admitted to clapping and whistling, but claimed
       he did so only because he was bored.
¶ 10       The jury was instructed that “[i]t is an affirmative defense to a charge of Willful
       Obstruction or Interference with Lawful Taking of Wild Animals when landowners, tenants, or
       lease holders exercise their legal rights to the enjoyment of land including, but no [sic] limited
       to, restricting trespass.” The jury also received an instruction on accountability. Adam was
       found guilty and sentenced to 2 years’ probation and a $175 fine, along with 90 days in jail that
       could be vacated upon compliance with the terms of probation. The court also ordered Adam to
       have no contact with Kerr or Kerr’s family. Defendant filed a posttrial motion claiming, among
       other things, that the evidence was insufficient to support the jury’s verdict. The court denied
       the motion and Adam appealed.

¶ 11                                            ANALYSIS
¶ 12       Section 2(a) of the Act establishes a Class B misdemeanor when a person “[w]ilfully
       obstructs or interferes with the lawful taking of wildlife or aquatic life by another person with
       the specific intent to prevent that lawful taking.” 720 ILCS 125/2(a) (West 2010). However,
       section 2(a)’s prohibition “does not apply to landowners, tenants, or lease holders exercising


                                                   -3-
       their legal rights to the enjoyment of land, including, but not limited to, farming and restricting
       trespass.” (Emphasis added.) 720 ILCS 125/2 (West 2010).
¶ 13       On appeal, Adam claims the evidence was insufficient to prove him guilty beyond a
       reasonable doubt because his conduct meets the statutory exemption described above. He
       argues that on December 2, 2012, he was a tenant on his mother’s land, exercising his legal
       rights to the enjoyment of that land; accordingly, section 2(a) of the Act did not apply to his
       conduct.
¶ 14       We have found no other case in which a defendant charged under this statute actually
       resides on the property where the alleged offense occurred. This case is therefore one of first
       impression.
¶ 15       This issue raised by Adam requires us to engage in statutory construction of the Act (720
       ILCS 125/2 (West 2010)). Our review is de novo. People v. Gutman, 2011 IL 110338, ¶ 12.
       The primary objective of statutory construction is to ascertain and give effect to the
       legislature’s intent. Id. The most reliable indicator of legislative intent is the language of the
       statute, given its plain and ordinary meaning. People v. Garcia, 241 Ill. 2d 416, 421 (2011).
       When the statutory language is clear and unambiguous, it should be applied without
       interpretive aids. Poris v. Lake Holiday Property Owners Ass’n, 2013 IL 113907, ¶ 47. If the
       statute is ambiguous, courts turn to extrinsic aids of statutory construction, including rules of
       construction and statutory history. Id. Where a statutory term is not otherwise defined, it is
       appropriate to use a dictionary to ascertain its meaning. Poris, 2013 IL 113907, ¶ 48.
¶ 16       The statute at issue here contains an exemption for “tenants *** exercising their legal
       rights to the enjoyment of land, including, but not limited to, farming and restricting trespass.”
       720 ILCS 125/2 (West 2010). We undertake two inquiries to determine whether the exemption
       applies to defendant: (1) whether defendant was a tenant at 3000 Winterbottom Road on
       December 2, 2012, and, if so, (2) whether defendant was “exercising [his] legal rights to the
       enjoyment of” that land.
¶ 17       As to the first inquiry, the testimony established that the property at 3000 Winterbottom
       Road was owned by defendant’s mother and that Adam and his sons were residing there on
       December 2, 2012. The State does not dispute that Adam was a “tenant” on the Holm property
       on the date this incident occurred. Black’s Law Dictionary defines “tenant” as follows: “One
       who holds or possesses lands or tenements by any kind of right or title.” Black’s Law
       Dictionary 1478 (7th ed. 1999). We find that defendant was an authorized resident on the
       property with legal rights to enjoy the land.
¶ 18       Turning to the second inquiry, the statute exempts from its sweep tenants “exercising their
       legal rights to the enjoyment of land, including, but not limited to, farming and restricting
       trespass.” 720 ILCS 125/2 (West 2010). Black’s Law Dictionary defines “enjoyment” as “1.
       Possession and use, esp. of rights or property. 2. The exercise of a right.” Black’s Law
       Dictionary 550 (7th ed. 1999). The statutory language is unambiguous–the statute does not
       apply to landowners and tenants engaged in legal uses of their land.
¶ 19       In the present case, the actions taken by Adam–and the actions taken by Daniel, for which
       Adam may have been accountable–were legal uses of their land. The conservation officer,
       Dave Wollgast, testified for the State that Adam and Daniel never left their own property and
       did not perform any illegal acts. Moreover, it is generally a legal use of land to ride an ATV
       and make noise. There is no contention that Adam or Daniel violated any noise ordinance or


                                                    -4-
       other criminal statute. The plain language of the statute exempts Adam’s and Daniel’s actions
       from criminal liability.
¶ 20       The State argues that Adam’s use of his land was not legal where his conduct was
       performed with the specific intent to prevent Kerr’s lawful taking. We disagree. Whether
       defendant acted with the specific intent to prevent a taking is irrelevant. The statutory
       exemption applies even where a defendant had such intent. To hold otherwise would make the
       exemption meaningless. A defendant who lacks the intent to interfere does not meet the
       elements of the statute in the first place; there would be no need for an exemption. The
       exemption is meaningful only if it applies to exempt defendants who acted with the intent to
       prevent but did so through the legal use of their own property. The exemption therefore applies
       to defendant, despite sufficient evidence that he acted with intent to interfere with or prevent
       Kerr’s lawful taking.
¶ 21       Although not necessary to our decision because the statutory language is clear and
       unambiguous, we note that during legislative debate on the bill that became the original
       version of the Act (Pub. Act 83-153 (eff. Jan. 1, 1984)), its sponsor stated that the bill was
       intended to address “the problem [that] arose out of some areas in the state, whereby people
       were picketing game preserves and that type of thing and did not want to leave when they were
       told to by the law enforcement officer. This Bill simply provides penalties in case that they do
       not leave and knowingly do so.” 83d Ill. Gen. Assem., House Proceedings, May 23, 1983, at
       170 (statements of Representative Hicks). The Act was intended to apply to people protesting
       at game preserves, clubs or public hunting grounds–trespassing–not to people legally using
       their own property.
¶ 22       Based on our construction of the statute, a rational trier of fact could not have found Adam
       guilty beyond a reasonable doubt.

¶ 23                                       CONCLUSION
¶ 24      The judgment of the circuit court of Grundy County is reversed.

¶ 25      Reversed.




                                                  -5-